DETAILED ACTION
This communication is in response to U.S. Application No. 15/631398 filed on September 30, 2020. 

Examiner’s Amendments

1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Proposed for this Examiner's Amendments as listed below was presented to and authorized by in a telephone interview with Mr. Kevin, Registration Number 58,308, during January 05, 2021.  


Cancel claims 1-32. 

Please add claims 33-58 as follows:

 33. (new): 	A computer-implemented method performed by a control system in an industrial plant, the control system comprising one or more hardware processors and one or more software components to be executed by the one or more hardware processors, the method comprising: 

determining whether or not the source data selected is supportable in accordance with a specific industrial communication protocol of a specific process field network by the target application;
in response to the source data being supportable, determining a source data structure of the extracted source data based on source parameters in the source application and whether the source data structure matches a target data structure of target data of the target application;
in response to the source data structure not matching the target data structure, reading, by the one or more hardware processors, the source parameters in the source application and target parameters of the target application and determining a source parameter whose value matches a value of a target parameter based on the read source and target parameters, the determined source and target parameters being parent source and target parameters, respectively;
determining, by the one or more hardware processors, child target parameters of the parent target parameter from the read target parameters; and
performing a level-by-level comparison in a hierarchical checking and merging the source data into the target data by:
iteratively comparing, by the one or more hardware processors, values of the parent target parameter with values of the source parent parameter, and 

in response to a value of the source parent parameter not being present in the values of the target parent parameter, adding the value of the parent source parameter and child source parameters thereof to the target data;
in response to the value of the target parent parameter being present in the values of the source parent parameter, iteratively comparing values of child target parameters of the parent target parameter with values of child source parameters of the parent source parameter, and selectively deleting values of the child target parameter and values of child target parameters thereof from the target data, selectively adding values of the child source parameter and values of child source parameters thereof to the target data, or selectively updating values of the child target parameter with values of the child source parameter, based on the comparison of the values of the child target and child source parameters.  


34. (new):	The computer-implemented method according to Claim 33, wherein performing the level-by-level comparison in the hierarchical structure and merging the source data into the target data comprises: 
	determining whether or not there is satisfied a first condition that a main group acquired from the target application has subordinate-groups acquired from the target application, wherein the subordinate-groups are subordinate to the main group; 
	determining whether or not there is satisfied a second condition that the source data extracted from the source application has a data set of at least a device; and
	in response to both the first condition and the second condition being satisfied, performing the level-by-level comparison in the hierarchical structure between the source data and target data in the subordinate-groups from the target application; 
in response to the first condition not being satisfied and the second condition being satisfied, determining whether the source data has a data set of at least a submodule of the at least a device that is not in the target application, and in response to the source data having the data set of the at least a submodule that is not in the target application, creating new different subordinate-groups in the target application which are subordinate to the main group; and 
in response to the first condition being satisfied and the second condition not being satisfied, marking all of the subordinate-groups which belong to the main group of the target application for deletion, and deleting all of the marked subordinate-groups from the target application.

35. (new):  	The computer-implemented method according to Claim 34, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the source data having the data set of at least the device is present in any of the subordinate-groups; 
determining whether or not the at least device has at least a sub-module of the at least device if it is determined that the source data having at least the device is not present in any of the subordinate-groups; and 
creating new different subordinate-groups which are subordinate to the main group if it is determined that the at least device has the at least sub-module.  

36. (new):	The computer-implemented method according to Claim 34, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the subordinate-group having an associated data set of at least the device is present in the source data; 
marking the subordinate-group for deletion if it is determined that the subordinate-group having the associated data set of at least the device is not present in the source data; and
deleting the subordinate-group marked for deletion or the subordinate-groups marked for deletion if it is determined that there is any of the subordinate-groups for deletion.  

37. (new):	The computer-implemented method according to Claim 35, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the subordinate-group having the data set of at least the device is present in the source data; 
marking the subordinate-group for deletion if it is determined that the subordinate-group having the data set of at least the device is not present in the source data;  
determining whether or not there is any of the subordinate-groups marked for deletion; and 
deleting the subordinate-group marked for deletion or the subordinate-groups marked for deletion if it is determined that there is any of the subordinate-groups for deletion.  

38. (new):	The computer-implemented method according to Claim 37, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the source data has the data set of the at least device, and any of the subordinate-groups is associated with the data set of the at least device which is matched to the data set of the at least device of the source data; 
processing the source data associated with the matched data and the target data associated with the matched data;
determining whether or not there is any of the subordinate-groups for deletion; and 
deleting the subordinate-group marked for deletion or the subordinate-groups marked for deletion if it is determined that there is any of the subordinate-groups for deletion.  


39. (new):	The computer-implemented method according to Claim 34, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the source data has the data set of the at least device, and any of the subordinate-groups is associated with the data set of the at least device which is matched to the data set of the at least device of the source data; 
processing the source data associated with the matched data and the target data associated with the matched data; 
determining whether or not there is any of the subordinate-groups for deletion; and 
deleting the subordinate-group for deletion or the subordinate-groups marked for deletion if it is determined that there is any of the subordinate-groups for deletion.  

40. (new):	The computer-implemented method according to Claim 35, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the source data has the data set of the at least device, and any of the subordinate-groups is associated with the data set of the at least device which is matched to the data set of the at least device of the source data; 
processing the source data associated with the matched data and the target data associated with the matched data;
determining whether or not there is any of the subordinate-groups for deletion; and 
deleting the subordinate-group marked for deletion or the subordinate-groups marked for deletion if it is determined that there is any of the subordinate-groups for deletion.  



41. (new): 	The computer-implemented method according to Claim 39, wherein processing the source data associated with the matched data and the target data associated with the matched data comprises: 
determining whether there is satisfied a third condition that at least a slot, which is associated with at least one of the subordinate groups for the process field network, has value; and 
determining whether there is satisfied a fourth condition that the source data is associated with a slot for the process field network.  

42. (new): 	The computer-implemented method according to Claim 41, wherein processing the source data associated with the matched data and the target data associated with the matched data further comprises: 
determining whether or not there is the source data associated with a slot which is present in any of the subordinate-groups if it is determined that there are satisfied the third condition and the fourth condition; 
determining whether or not the source data is associated with the slot if it is determined that there is the source data associated with the slot which is present in any of the subordinate-groups; and 
creating new different subordinate-groups which are subordinate to the main group if it is determined that the source data is associated with the slot.  

43. (new):	The computer-implemented method according to Claim 41, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not there is the subordinate-group associated with the slot which is not present in the source data if it is determined that there are satisfied the third condition and the fourth condition; 
marking the subordinate-group for deletion if it is determined that the subordinate-group associated with the slot which is not present in the source data; and 
deleting the subordinate-group marked for deletion.  

44. (new):	The computer-implemented method according to Claim 42, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not there is the subordinate-group associated with the slot which is not present in the source data if it is determined that there are satisfied the third condition and the fourth condition; and 
marking the subordinate-group for deletion if it is determined that the subordinate-group associated with the slot which is not present in the source data.  

45. (new):	The computer-implemented method according to Claim 41, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not the source data is associated with a slot, and any of the subordinate-groups is associated with a slot which is matched to the slot associated with the source data, if it is determined that there are satisfied the third condition and the fourth condition; and 
processing the source data associated with the matched slot and the target data associated with the matched slot if it is determined that the source data and any of the subordinate-groups are associated with the matched slot.  

46. (new):	The computer-implemented method according to Claim 42, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not the source data is associated with a slot, and any of the subordinate-groups is associated with a slot which is matched to the slot associated with the source data, if it is determined that there are satisfied the third condition and the fourth condition; and 
processing the source data associated with the matched slot and the target data associated with the matched slot if it is determined that the source data and any of the subordinate-groups are associated with the matched slot.  

47. (new):	The computer-implemented method according to Claim 43, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not the source data is associated with a slot, and any of the subordinate-groups is associated with a slot which is matched to the slot associated with the source data, if it is determined that there are satisfied the third condition and the fourth condition; and 
processing the source data associated with the matched slot and the target data associated with the matched slot if it is determined that the source data and any of the subordinate-groups are associated with the matched slot.  

48. (new):	The computer-implemented method according to Claim 44, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not the source data is associated with a slot, and any of the subordinate-groups is associated with a slot which is matched to the slot associated with the source data, if it is determined that there are satisfied the third condition and the fourth condition; and 
processing the source data associated with the matched slot and the target data associated with the matched slot if it is determined that the source data and any of the subordinate-groups are associated with the matched slot.  

49. (new):	The computer-implemented method according to Claim 41, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining the subordinate-group for deletion if it is determined that the subordinate-group associated with the slot which is not present in the source data, if it is determined that the third condition is satisfied and the fourth condition is not satisfied; and  
deleting the subordinate-group marked for deletion.  

50. (new):	The computer-implemented method according to Claim 45, wherein processing the source data associated with the matched slot and the target data associated with the matched slot further comprises: 
determining whether there is satisfied a fifth condition that at least a sub-slot, which is associated with at least one of the subordinate groups for the process field network, has value; and 
determining whether there is satisfied a sixth condition that the source data has a data set of at least a device sub-module for the process field network.  

51. (new):	The computer-implemented method according to Claim 50, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not the source data is associated with a slot, and any of the subordinate-groups is associated with a slot which is matched to the slot associated with the source data, if it is determined that there are satisfied the third condition and the fourth condition; 
processing the source data associated with the matched slot and the target data associated with the matched slot if it is determined that the source data and any of the subordinate-groups are associated with the matched slot; 
determining whether or not there is the source data associated with a sub-slot which is not present in any of the subordinate-groups if it is determined that there are satisfied the fifth condition and the sixth condition; 
creating new different subordinate-groups which are subordinate to the main group if there is the source data associated with a sub-slot which is not present in any of the subordinate-groups; 
determining whether or not there is the subordinate-group associated with the sub-slot which is not present in the source data if it is determined that there are satisfied the fifth condition and the sixth condition; 
marking the subordinate-group for deletion if it is determined that the subordinate-group associated with the sub-slot which is not present in the source data; 
deleting the subordinate-group marked for deletion; 
determining whether or not the source data is associated with a sub-slot, and any of the subordinate-groups is associated with a sub-slot which is matched to the sub-slot associated with the source data, if it is determined that there are satisfied the fifth condition and the sixth condition; and 
updating the subordinate-group to match with the source data if the source data is associated with a sub-slot, and any of the subordinate-groups is associated with a sub-slot which is matched to the sub-slot associated with the source data.  

52. (new):	The computer-implemented method according to Claim 34, further comprising: 
determining whether or not at least a part of the source data extracted from the source application is not matched in terms of data structure with at least a part of target data in the target application; and 
transforming the source data structure to be matched with the target data structure in accordance with a data structure requirement of the target application if it is determined that the at least part of the source data is not matched in terms of data structure with the at least a part of the target data in the target application.  

53. (new):	The computer-implemented method according to Claim 52, further comprising: 
combining plural sets of the source data extracted from the source application into a single set of the source data which is to be displayed by a display device as a single set of the target data in the target application, if it is determined that the source data is not supportable by the data structure requirements of the target application. 

54. (new):	The computer-implemented method according to Claim 52, further comprising: 
splitting a set of the source data extracted from the source application into plural sets of the source data to be supportable by the target application, if it is determined that the source data is not supportable by the data structure requirements of the target application.


55. (new): 	The non-transitory computer readable storage medium according to Claim 34, wherein performing the level-by-level comparison in the hierarchical structure and merging the source data into the target data comprises: 
	determining whether or not there is satisfied a first condition that a main group acquired from the target application has subordinate-groups acquired from the target application, wherein the subordinate-groups are subordinate to the main group; 
	determining whether or not there is satisfied a second condition that the source data extracted from the source application has a data set of at least a device; and
	in response to both the first condition and the second condition being satisfied, performing the level-by-level comparison in the hierarchical structure between the source data and target data in the subordinate-groups from the target application; 
in response to the first condition not being satisfied and the second condition being satisfied, determining whether the source data has a data set of at least a submodule of the at least a device that is not in the target application, and in response to the source data having the data set of the at least a submodule that is not in the target application, creating new different subordinate-groups in the target application which are subordinate to the main group; and 
in response to the first condition being satisfied and the second condition not being satisfied, marking all of the subordinate-groups which belong to the main group of the target application for deletion, and deleting all of the marked subordinate-groups from the target application.



56. (new): 	A control system in an industrial plant, the control system comprising one or more hardware processors and one or more software components comprising computer-executable instructions, when executed by the one or more hardware processors to cause the one or more hardware processors to perform a method comprising: 
extracting source data from the source application based at least in part on a requirement by a target application;
determining whether or not the source data selected is supportable in accordance with a specific industrial communication protocol of a specific process field network by the target application; 
in response to the source data being supportable, determining a source data structure of the extracted source data based on source parameters in the source application and whether the source data structure matches a target data structure of target data of the target application;
in response to the source data structure not matching the target data structure, reading, by the one or more hardware processors, the source parameters in the source application and target parameters of the target application and determining a source parameter whose value matches a value of a target parameter based on the read source and target parameters, the determined source and target parameters being parent source and target parameters, respectively;
determining, by the one or more hardware processors, child target parameters of the parent target parameter from the read target parameters; and
performing a level-by-level comparison in a hierarchical checking and merging the source data into the target data by:
iteratively comparing, by the one or more hardware processors, values of the parent target parameter with values of the source parent parameter, and 
in response to the value of the parent target parameter not being present in the values of the source target parameter, deleting the values of the parent target parameter and values of child target parameters thereof from the target data, and 
in response to a value of the source parent parameter not being present in the values of the target parent parameter, adding the value of the parent source parameter and child source parameters thereof to the target data;
in response to the value of the target parent parameter being present in the values of the source parent parameter, iteratively comparing values of child target parameters of the parent target parameter with values of child source parameters of the parent source parameter, and selectively deleting values of the child target parameter and values of child target parameters thereof from the target data, selectively adding values of the child source parameter and values of child source parameters thereof to the target data, or selectively updating values of the child target parameter with values of the child source parameter, based on the comparison of the values of the child target and child source parameters,
wherein the computer-implemented system is configured to be communicatively coupled to a field control device which is configured to control at least one field device, and the computer-implemented system is configured to send the target data as merged to the field control device.  

57. (new):	A non-transitory computer readable storage medium that stores a computer-readable program which, when executed by one or more hardware computer of a control system in an industrial plant, causes the one or more computers to perform a method comprising: 
extracting source data from the source application based at least in part on a requirement by a target application;
determining whether or not the source data selected is supportable in accordance with a specific industrial communication protocol of a specific process field network by the target application;
in response to the source data being supportable, determining a source data structure of the extracted source data based on source parameters in the source application and whether the source data structure matches a target data structure of target data of the target application;
in response to the source data structure not matching the target data structure, reading, by the one or more hardware processors, the source parameters in the source application and target parameters of the target application and determining a source parameter whose value matches a value of a target parameter based on the read source and target parameters, the determined source and target parameters being parent source and target parameters, respectively;
determining, by the one or more hardware processors, child target parameters of the parent target parameter from the read target parameters; and 
performing a level-by-level comparison in a hierarchical checking and merging the source data into the target data by:
iteratively comparing, by the one or more hardware processors, values of the parent target parameter with values of the source parent parameter, and 
in response to the value of the parent target parameter not being present in the values of the source target parameter, deleting the values of the parent target parameter and values of child target parameters thereof from the target data, and 
in response to a value of the source parent parameter not being present in the values of the target parent parameter, adding the value of the parent source parameter and child source parameters thereof to the target data;
in response to the value of the target parent parameter being present in the values of the source parent parameter, iteratively comparing values of child target parameters of the parent target parameter with values of child source parameters of the parent source parameter, and selectively deleting values of the child target parameter and values of child target parameters thereof from the target data, selectively adding values of the child source parameter and values of child source parameters thereof to the target data, or selectively updating values of the child target parameter with values of the child source parameter, based on the comparison of the values of the child target and child source parameters.  


58. (new): 	The control system according to Claim 57, wherein performing the level-by-level comparison in the hierarchical structure and merging the source data into the target data comprises: 
	determining whether or not there is satisfied a first condition that a main group acquired from the target application has subordinate-groups acquired from the target application, wherein the subordinate-groups are subordinate to the main group; 
	determining whether or not there is satisfied a second condition that the source data extracted from the source application has a data set of at least a device; and
	in response to both the first condition and the second condition being satisfied, performing the level-by-level comparison in the hierarchical structure between the source data and target data in the subordinate-groups from the target application; 
in response to the first condition not being satisfied and the second condition being satisfied, determining whether the source data has a data set of at least a submodule of the at least a device that is not in the target application, and in response to the source data having the data set of the at least a submodule that is not in the target application, creating new different subordinate-groups in the target application which are subordinate to the main group; and 
in response to the first condition being satisfied and the second condition not being satisfied, marking all of the subordinate-groups which belong to the main group of the target application for deletion, and deleting all of the marked subordinate-groups from the target application.
33. (new): 	A computer-implemented method performed by a control system in an industrial plant, the control system comprising one or more hardware processors and one or more software components to be executed by the one or more hardware processors, the method comprising: 
extracting source data from a source application based at least in part on a requirement by a target application; 
determining whether or not the source data selected is supportable in accordance with a specific industrial communication protocol of a specific process field network by the target application;
in response to the source data being supportable, determining a source data structure of the extracted source data based on source parameters in the source application and whether the source data structure matches a target data structure of target data of the target application;
in response to the source data structure not matching the target data structure, reading, by the one or more hardware processors, the source parameters in the source application and target parameters of the target application and determining a source parameter whose value matches a value of a target parameter based on the read source and target parameters, the determined source and target parameters being parent source and target parameters, respectively;
determining, by the one or more hardware processors, child target parameters of the parent target parameter from the read target parameters; and
performing a level-by-level comparison in a hierarchical checking and merging the source data into the target data by:
iteratively comparing, by the one or more hardware processors, values of the parent target parameter with values of the source parent parameter, and 
in response to the value of the parent target parameter not being present in the values of the source target parameter, deleting the value of the parent target parameter and values of child target parameters thereof from the target data, and 
in response to a value of the source parent parameter not being present in the values of the target parent parameter, adding the value of the parent source parameter and child source parameters thereof to the target data;
in response to the value of the target parent parameter being present in the values of the source parent parameter, iteratively comparing values of child target parameters of the parent target parameter with values of child source parameters of the parent source parameter, and selectively deleting values of the child target parameter and values of child target parameters thereof from the target data, selectively adding values of the child source parameter and values of child source parameters thereof to the target data, or selectively updating values of the child target parameter with values of the child source parameter, based on the comparison of the values of the child target and child source parameters.  


34. (new):	The computer-implemented method according to Claim 33, wherein performing the level-by-level comparison in the hierarchical structure and merging the source data into the target data comprises: 
	determining whether or not there is satisfied a first condition that a main group acquired from the target application has subordinate-groups acquired from the target application, wherein the subordinate-groups are subordinate to the main group; 
	determining whether or not there is satisfied a second condition that the source data extracted from the source application has a data set of at least a device; and
	in response to both the first condition and the second condition being satisfied, performing the level-by-level comparison in the hierarchical structure between the source data and target data in the subordinate-groups from the target application; 
in response to the first condition not being satisfied and the second condition being satisfied, determining whether the source data has a data set of at least a submodule of the at least a device that is not in the target application, and in response to the source data having the data set of the at least a submodule that is not in the target application, creating new different subordinate-groups in the target application which are subordinate to the main group; and 
in response to the first condition being satisfied and the second condition not being satisfied, marking all of the subordinate-groups which belong to the main group of the target application for deletion, and deleting all of the marked subordinate-groups from the target application.

35. (new):  	The computer-implemented method according to Claim 34, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the source data having the data set of at least the device is present in any of the subordinate-groups; 
determining whether or not the at least device has at least a sub-module of the at least device if it is determined that the source data having at least the device is not present in any of the subordinate-groups; and 
creating new different subordinate-groups which are subordinate to the main group if it is determined that the at least device has the at least sub-module.  

36. (new):	The computer-implemented method according to Claim 34, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the subordinate-group having an associated data set of at least the device is present in the source data; 
marking the subordinate-group for deletion if it is determined that the subordinate-group having the associated data set of at least the device is not present in the source data; and
deleting the subordinate-group marked for deletion or the subordinate-groups marked for deletion if it is determined that there is any of the subordinate-groups for deletion.  

37. (new):	The computer-implemented method according to Claim 35, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the subordinate-group having the data set of at least the device is present in the source data; 
marking the subordinate-group for deletion if it is determined that the subordinate-group having the data set of at least the device is not present in the source data;  
determining whether or not there is any of the subordinate-groups marked for deletion; and 
deleting the subordinate-group marked for deletion or the subordinate-groups marked for deletion if it is determined that there is any of the subordinate-groups for deletion.  

38. (new):	The computer-implemented method according to Claim 37, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the source data has the data set of the at least device, and any of the subordinate-groups is associated with the data set of the at least device which is matched to the data set of the at least device of the source data; 
processing the source data associated with the matched data and the target data associated with the matched data;
determining whether or not there is any of the subordinate-groups for deletion; and 
deleting the subordinate-group marked for deletion or the subordinate-groups marked for deletion if it is determined that there is any of the subordinate-groups for deletion.  


39. (new):	The computer-implemented method according to Claim 34, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the source data has the data set of the at least device, and any of the subordinate-groups is associated with the data set of the at least device which is matched to the data set of the at least device of the source data; 
processing the source data associated with the matched data and the target data associated with the matched data; 
determining whether or not there is any of the subordinate-groups for deletion; and 
deleting the subordinate-group for deletion or the subordinate-groups marked for deletion if it is determined that there is any of the subordinate-groups for deletion.  

40. (new):	The computer-implemented method according to Claim 35, wherein performing the level-by-level comparison between the source data extracted from the source application and the target data in the subordinate-groups from the target application if it is determined that there are satisfied both the first condition and the second condition comprises: 
determining whether or not the source data has the data set of the at least device, and any of the subordinate-groups is associated with the data set of the at least device which is matched to the data set of the at least device of the source data; 
processing the source data associated with the matched data and the target data associated with the matched data;
determining whether or not there is any of the subordinate-groups for deletion; and 
deleting the subordinate-group marked for deletion or the subordinate-groups marked for deletion if it is determined that there is any of the subordinate-groups for deletion.  



41. (new): 	The computer-implemented method according to Claim 39, wherein processing the source data associated with the matched data and the target data associated with the matched data comprises: 
determining whether there is satisfied a third condition that at least a slot, which is associated with at least one of the subordinate groups for the process field network, has value; and 
determining whether there is satisfied a fourth condition that the source data is associated with a slot for the process field network.  

42. (new): 	The computer-implemented method according to Claim 41, wherein processing the source data associated with the matched data and the target data associated with the matched data further comprises: 
determining whether or not there is the source data associated with a slot which is present in any of the subordinate-groups if it is determined that there are satisfied the third condition and the fourth condition; 
determining whether or not the source data is associated with the slot if it is determined that there is the source data associated with the slot which is present in any of the subordinate-groups; and 
creating new different subordinate-groups which are subordinate to the main group if it is determined that the source data is associated with the slot.  

43. (new):	The computer-implemented method according to Claim 41, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not there is the subordinate-group associated with the slot which is not present in the source data if it is determined that there are satisfied the third condition and the fourth condition; 
marking the subordinate-group for deletion if it is determined that the subordinate-group associated with the slot which is not present in the source data; and 
deleting the subordinate-group marked for deletion.  

44. (new):	The computer-implemented method according to Claim 42, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not there is the subordinate-group associated with the slot which is not present in the source data if it is determined that there are satisfied the third condition and the fourth condition; and 
marking the subordinate-group for deletion if it is determined that the subordinate-group associated with the slot which is not present in the source data.  

45. (new):	The computer-implemented method according to Claim 41, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not the source data is associated with a slot, and any of the subordinate-groups is associated with a slot which is matched to the slot associated with the source data, if it is determined that there are satisfied the third condition and the fourth condition; and 
processing the source data associated with the matched slot and the target data associated with the matched slot if it is determined that the source data and any of the subordinate-groups are associated with the matched slot.  

46. (new):	The computer-implemented method according to Claim 42, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not the source data is associated with a slot, and any of the subordinate-groups is associated with a slot which is matched to the slot associated with the source data, if it is determined that there are satisfied the third condition and the fourth condition; and 
processing the source data associated with the matched slot and the target data associated with the matched slot if it is determined that the source data and any of the subordinate-groups are associated with the matched slot.  

47. (new):	The computer-implemented method according to Claim 43, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not the source data is associated with a slot, and any of the subordinate-groups is associated with a slot which is matched to the slot associated with the source data, if it is determined that there are satisfied the third condition and the fourth condition; and 
processing the source data associated with the matched slot and the target data associated with the matched slot if it is determined that the source data and any of the subordinate-groups are associated with the matched slot.  

48. (new):	The computer-implemented method according to Claim 44, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not the source data is associated with a slot, and any of the subordinate-groups is associated with a slot which is matched to the slot associated with the source data, if it is determined that there are satisfied the third condition and the fourth condition; and 
processing the source data associated with the matched slot and the target data associated with the matched slot if it is determined that the source data and any of the subordinate-groups are associated with the matched slot.  

49. (new):	The computer-implemented method according to Claim 41, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining the subordinate-group for deletion if it is determined that the subordinate-group associated with the slot which is not present in the source data, if it is determined that the third condition is satisfied and the fourth condition is not satisfied; and  
deleting the subordinate-group marked for deletion.  

50. (new):	The computer-implemented method according to Claim 45, wherein processing the source data associated with the matched slot and the target data associated with the matched slot further comprises: 
determining whether there is satisfied a fifth condition that at least a sub-slot, which is associated with at least one of the subordinate groups for the process field network, has value; and 
determining whether there is satisfied a sixth condition that the source data has a data set of at least a device sub-module for the process field network.  

51. (new):	The computer-implemented method according to Claim 50, wherein processing the source data from the source application and the target data in the target application further comprises: 
determining whether or not the source data is associated with a slot, and any of the subordinate-groups is associated with a slot which is matched to the slot associated with the source data, if it is determined that there are satisfied the third condition and the fourth condition; 
processing the source data associated with the matched slot and the target data associated with the matched slot if it is determined that the source data and any of the subordinate-groups are associated with the matched slot; 
determining whether or not there is the source data associated with a sub-slot which is not present in any of the subordinate-groups if it is determined that there are satisfied the fifth condition and the sixth condition; 
creating new different subordinate-groups which are subordinate to the main group if there is the source data associated with a sub-slot which is not present in any of the subordinate-groups; 
determining whether or not there is the subordinate-group associated with the sub-slot which is not present in the source data if it is determined that there are satisfied the fifth condition and the sixth condition; 
marking the subordinate-group for deletion if it is determined that the subordinate-group associated with the sub-slot which is not present in the source data; 
deleting the subordinate-group marked for deletion; 
determining whether or not the source data is associated with a sub-slot, and any of the subordinate-groups is associated with a sub-slot which is matched to the sub-slot associated with the source data, if it is determined that there are satisfied the fifth condition and the sixth condition; and 
updating the subordinate-group to match with the source data if the source data is associated with a sub-slot, and any of the subordinate-groups is associated with a sub-slot which is matched to the sub-slot associated with the source data.  

52. (new):	The computer-implemented method according to Claim 34, further comprising: 
determining whether or not at least a part of the source data extracted from the source application is not matched in terms of data structure with at least a part of target data in the target application; and 
transforming the source data structure to be matched with the target data structure in accordance with a data structure requirement of the target application if it is determined that the at least part of the source data is not matched in terms of data structure with the at least a part of the target data in the target application.  

53. (new):	The computer-implemented method according to Claim 52, further comprising: 
combining plural sets of the source data extracted from the source application into a single set of the source data which is to be displayed by a display device as a single set of the target data in the target application, if it is determined that the source data is not supportable by the data structure requirements of the target application. 

54. (new):	The computer-implemented method according to Claim 52, further comprising: 
splitting a set of the source data extracted from the source application into plural sets of the source data to be supportable by the target application, if it is determined that the source data is not supportable by the data structure requirements of the target application.


55. (new): 	The non-transitory computer readable storage medium according to Claim 34, wherein performing the level-by-level comparison in the hierarchical structure and merging the source data into the target data comprises: 
	determining whether or not there is satisfied a first condition that a main group acquired from the target application has subordinate-groups acquired from the target application, wherein the subordinate-groups are subordinate to the main group; 
	determining whether or not there is satisfied a second condition that the source data extracted from the source application has a data set of at least a device; and
	in response to both the first condition and the second condition being satisfied, performing the level-by-level comparison in the hierarchical structure between the source data and target data in the subordinate-groups from the target application; 
in response to the first condition not being satisfied and the second condition being satisfied, determining whether the source data has a data set of at least a submodule of the at least a device that is not in the target application, and in response to the source data having the data set of the at least a submodule that is not in the target application, creating new different subordinate-groups in the target application which are subordinate to the main group; and 
in response to the first condition being satisfied and the second condition not being satisfied, marking all of the subordinate-groups which belong to the main group of the target application for deletion, and deleting all of the marked subordinate-groups from the target application.



56. (new): 	A control system in an industrial plant, the control system comprising one or more hardware processors and one or more software components comprising computer-executable instructions, when executed by the one or more hardware processors to cause the one or more hardware processors to perform a method comprising: 
extracting source data from the source application based at least in part on a requirement by a target application;
determining whether or not the source data selected is supportable in accordance with a specific industrial communication protocol of a specific process field network by the target application; 
in response to the source data being supportable, determining a source data structure of the extracted source data based on source parameters in the source application and whether the source data structure matches a target data structure of target data of the target application;
in response to the source data structure not matching the target data structure, reading, by the one or more hardware processors, the source parameters in the source application and target parameters of the target application and determining a source parameter whose value matches a value of a target parameter based on the read source and target parameters, the determined source and target parameters being parent source and target parameters, respectively;
determining, by the one or more hardware processors, child target parameters of the parent target parameter from the read target parameters; and
performing a level-by-level comparison in a hierarchical checking and merging the source data into the target data by:
iteratively comparing, by the one or more hardware processors, values of the parent target parameter with values of the source parent parameter, and 
in response to the value of the parent target parameter not being present in the values of the source target parameter, deleting the values of the parent target parameter and values of child target parameters thereof from the target data, and 
in response to a value of the source parent parameter not being present in the values of the target parent parameter, adding the value of the parent source parameter and child source parameters thereof to the target data;
in response to the value of the target parent parameter being present in the values of the source parent parameter, iteratively comparing values of child target parameters of the parent target parameter with values of child source parameters of the parent source parameter, and selectively deleting values of the child target parameter and values of child target parameters thereof from the target data, selectively adding values of the child source parameter and values of child source parameters thereof to the target data, or selectively updating values of the child target parameter with values of the child source parameter, based on the comparison of the values of the child target and child source parameters,
wherein the computer-implemented system is configured to be communicatively coupled to a field control device which is configured to control at least one field device, and the computer-implemented system is configured to send the target data as merged to the field control device.  

57. (new):	A non-transitory computer readable storage medium that stores a computer-readable program which, when executed by one or more hardware computer of a control system in an industrial plant, causes the one or more computers to perform a method comprising: 
extracting source data from the source application based at least in part on a requirement by a target application;
determining whether or not the source data selected is supportable in accordance with a specific industrial communication protocol of a specific process field network by the target application;
in response to the source data being supportable, determining a source data structure of the extracted source data based on source parameters in the source application and whether the source data structure matches a target data structure of target data of the target application;
in response to the source data structure not matching the target data structure, reading, by the one or more hardware processors, the source parameters in the source application and target parameters of the target application and determining a source parameter whose value matches a value of a target parameter based on the read source and target parameters, the determined source and target parameters being parent source and target parameters, respectively;
determining, by the one or more hardware processors, child target parameters of the parent target parameter from the read target parameters; and 
performing a level-by-level comparison in a hierarchical checking and merging the source data into the target data by:
iteratively comparing, by the one or more hardware processors, values of the parent target parameter with values of the source parent parameter, and 
in response to the value of the parent target parameter not being present in the values of the source target parameter, deleting the values of the parent target parameter and values of child target parameters thereof from the target data, and 
in response to a value of the source parent parameter not being present in the values of the target parent parameter, adding the value of the parent source parameter and child source parameters thereof to the target data;
in response to the value of the target parent parameter being present in the values of the source parent parameter, iteratively comparing values of child target parameters of the parent target parameter with values of child source parameters of the parent source parameter, and selectively deleting values of the child target parameter and values of child target parameters thereof from the target data, selectively adding values of the child source parameter and values of child source parameters thereof to the target data, or selectively updating values of the child target parameter with values of the child source parameter, based on the comparison of the values of the child target and child source parameters.  


58. (new): 	The control system according to Claim 57, wherein performing the level-by-level comparison in the hierarchical structure and merging the source data into the target data comprises: 
	determining whether or not there is satisfied a first condition that a main group acquired from the target application has subordinate-groups acquired from the target application, wherein the subordinate-groups are subordinate to the main group; 
	determining whether or not there is satisfied a second condition that the source data extracted from the source application has a data set of at least a device; and
	in response to both the first condition and the second condition being satisfied, performing the level-by-level comparison in the hierarchical structure between the source data and target data in the subordinate-groups from the target application; 
in response to the first condition not being satisfied and the second condition being satisfied, determining whether the source data has a data set of at least a submodule of the at least a device that is not in the target application, and in response to the source data having the data set of the at least a submodule that is not in the target application, creating new different subordinate-groups in the target application which are subordinate to the main group; and 
in response to the first condition being satisfied and the second condition not being satisfied, marking all of the subordinate-groups which belong to the main group of the target application for deletion, and deleting all of the marked subordinate-groups from the target application.



				
Allowable Subject Matter
	Claims 33-58 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on September 30, 2020, claims 33-58 were searched upon and Examiner concludes the Dingman et al. U.S. Patent No. 9,430,114 does not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 33-58. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“extracting source data from a source application based at least in part on a requirement by a target application; 
determining whether or not the source data selected is supportable in accordance with a specific industrial communication protocol of a specific process field network by the target application; 
in response to the source data being supportable, determining a source data structure of the extracted source data based on source parameters in the source application and whether the source data structure matches a target data structure of target data of the target application; 
in response to the source data structure not matching the target data structure, reading, by the one or more hardware processors, the source parameters in the source application and target parameters of the target application and determining a source parameter whose value matches a value of a target parameter based on the read source and target parameters, the determined source and target parameters being parent source and target parameters, respectively; 
determining, by the one or more hardware processors, child target parameters of the parent target parameter from the read target parameters; 
and performing a level-by-level comparison in a hierarchical checking and merging the source data into the target data by: 
iteratively comparing, by the one or more hardware processors, values of the parent target parameter with values of the source parent parameter, and in response to the value of the parent target parameter not being present in the values of the source target parameter, deleting the value of the parent target parameter and values of child target parameters thereof from the target data, 
and in response to a value of the source parent parameter not being present in the values of the target parent parameter, adding the value of the parent source parameter and child source parameters thereof to the target data; 
in response to the value of the target parent parameter being present in the values of the source parent parameter, iteratively comparing values of child target parameters of the parent target parameter with values of child source parameters of the parent source parameter, and selectively deleting values of the child target parameter and values of child target parameters thereof from the target data, selectively adding values of the child source parameter and values of child source parameters thereof to the target data, or selectively updating values of the child target parameter with values of the child source parameter, based on the comparison of the values of the child target and child source parameters” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Dingman et al. U.S. Patent No. 9,430,114 does not teach the claimed limitations and 35 U.S.C. 102 (a)(1) rejection. 

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 33-58.  In particular the claimed invention teaches a precise set of step of comparing target parameters to sources parameters to determine whether to combine, remove or add the values together to get an updated set of values

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 33-58.

After a search and thorough examination of the present application and in light of the prior art made of records, claims 33-58 (renumbered as 1-26) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  January 11, 2021Examiner, Art Unit 2159     
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159